DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,416. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of claims of U.S. Patent No. 10,621,416 by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its functions is an obvious expedient if the remaining elements perform the same function as before. Omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,621,416
An image processing system comprising: a memory comprising a plurality of images depicting at least one person previously unseen by the image processing system; a trained probabilistic model which describes a relationship between image features using a context model; a feature extractor which extracts features from one of the images of the plurality of images, at least one of the features comprising input sensed environmental data and at least one other of the features comprising a region of interest of the at least one person; a processor which predicts an identity of the person depicted in the image using the extracted features and the context model.
An image processing system comprising: a memory comprising a cluster of images, wherein each image in the cluster of images depicts at least one person previously unseen by the image processing system; a trained probabilistic model which describes a relationship between features in at least one image of the cluster of images, learnt context, identities and a plurality of names of people, wherein at least one of the identities identifies a person depicted in the at least one image of the cluster of images without an associated name in the plurality of names; a feature extractor which extracts the features from the image of the cluster of images; a processor programmed to: predict an identity of the person depicted in the image using the extracted features and the trained probabilistic model; assign the predicted identity to the extracted features; and based on the assignment, assign the predicted identity to each unassigned feature in the cluster of images.


Claim 14 of instant application
Claim 14 of U.S. Patent No. 10,621,416
A computer-implemented method at an image processing system comprising: storing, at a memory, a plurality of images depicting at least one person previously unseen by the image processing system; storing a trained probabilistic model which describes a relationship between image features using a context model; extracting, using a processor, features from one of the images of the plurality of images, at least one of the features comprising input sensed environmental data and at least one other of the features comprising a region of interest of the at least one person; computing a prediction of an identity of the person depicted in the image using the extracted features and the context model.
A computer-implemented method at an image processing system, the method comprising: storing, at a memory, a cluster of images, wherein each image in the cluster of images depicts at least one person previously unseen by the image processing system; storing a trained probabilistic model which describes a relationship between features in at least one image of the cluster of images, context, identities, and a plurality of names wherein at least one of the identities identifies a person depicted in the at least one image of the cluster of images without an associated name in the plurality of names; extracting, using a processor, the features from the at least one image of the cluster of images; computing a prediction of an identity of the person depicted in the image using the extracted features and the trained probabilistic model; assigning the predicted identity to the extracted features; and based on the assignment, assigning the predicted identity to each unassigned feature in the cluster of images.


Claim 20 of instant application
Claim 20 of U.S. Patent No. 10,621,416
A computer-implemented method at an image processing system comprising: storing a plurality of images depicting at least one person previously unseen by the image processing system; storing a trained probabilistic model which describes a relationship between image features using a context model; adding noise to summary statistics of at least one of the clusters; extracting features from one of the images of the plurality of images, at least one of the features comprising input sensed environmental data and at least one other of the features comprising a region of interest of the at least one person; computing a prediction of an identity of the person depicted in the image using the extracted features and the context model.
A computer-implemented method at an image processing system comprising: storing a cluster of images, wherein each image in the cluster of images depicts at least one person previously unseen by the image processing system; storing a trained probabilistic model which describes a relationship between features in at least one image of the cluster of images, learnt context, and identities, where the trained probabilistic model comprises a plurality of clusters each cluster having summary statistics; adding noise to summary statistics of at least one of the clusters; extracting the features from the image; computing a prediction of an identity of the at least one person depicted in the at least one image of the cluster of images using the extracted features and the trained probabilistic model; assigning the predicted identity to the extracted features; and based on the assignment, assigning the predicted identity to each unassigned feature in the cluster of images.


	Claims 2-13 and 15-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (U.S. PG-PUB NO. 2017/0140213) in view of El-Khamy (U.S. PG-PUB NO. 2018/0089505).
-Regarding claim 1, Brandt discloses an image processing system comprising: a memory comprising a plurality of images depicting at least one person previously unseen by the image processing system (image gallery 100, paragraph 31); a trained probabilistic model which describes a relationship between image features using a context model (image clusters, paragraph 31); a feature extractor which extracts features from one of the images of the plurality of images (feature or set of features, paragraph 39); a processor which predicts an identity of the person depicted in the image using the extracted features and the context model (the person recognition system can identify the unknown person, paragraph 35).
Brandt is silent to teaching that at least one of the features comprising input sense environmental data and at least one other of the features comprising a region of interest of the at least one person. However, the claimed limitation is well known in the art as evidenced by El-Khamy.
In the same field of endeavor, El-Khamy teaches at least one of the features comprising input sensed environmental data (captured image by image sensor 180, FIG. 1) and at least one other of the features comprising a region of interest of the at least one person (paragraph 45).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Brandt with the teaching of El-Khamy in order to provide real-time, accurate detection.
-Regarding claim 2, the combination further discloses the context model has been trained using images of people in which the names and identities of the people are unknown (Brandt, cluster classifier, paragraph 39).
-Regarding claim 3, the combination further discloses the memory also stores the input sensed environment data associated with the image and wherein the context model takes into account the sensed environment data (Brandt, location, paragraph 31).
-Regarding claim 4, the combination further discloses the input sensed environment data is time and/or location data (Brandt, location, paragraph 31).
-Regarding claim 9, the combination further discloses environmental data comprises one or more of the following: light sensor data, global positioning sensor data, pressure sensor data, accelerometer data, touch sensor data (El-Khamy, image sensor 180, FIG. 1).
-Regarding claim 10, the combination further discloses the context sub-model comprises, for each of a plurality of training images used to train the context model, a latent variable representing the current context (Brandt, cluster, paragraph 31).
-Regarding claim 11, the combination further discloses the identity sub-model comprises, for each of a plurality of training images used to train the context model, an observed variable representing features of the training image, a latent variable linking the observed variable to a plurality of context specific identity latent variables, and a global identity probability latent variable (Brandt, probabilistic clustering, paragraph 31).
-Regarding claim 12, the combination further discloses the naming sub-model comprises, a plurality of names of people and at least one variable representing a user provided name, provided by a user as being associated with a specified identity of the identity sub-model (Brandt, known person instances, paragraph 33).
-Regarding claim 14, Brandt discloses a computer-implemented method at an image processing system comprising: storing, at a memory, a plurality of images depicting at least one person previously unseen by the image processing system (image gallery 100, paragraph 31); storing a trained probabilistic model which describes a relationship between image features using a context model (image clusters, paragraph 31); extracting, using a processor, features from one of the images of the plurality of images (feature or set of features, paragraph 39); computing a prediction of an identity of the person depicted in the image using the extracted features and the context model (the person recognition system can identify the unknown person, paragraph 35).
Brandt is silent to teaching that at least one of the features comprising input sensed environmental data and at least one other of the features comprising a region of interest of the at least one person. However, the claimed limitation is well known in the art as evidenced by El-Khamy.
In the same field of endeavor, El-Khamy teaches at least one of the features comprising input sensed environmental data (captured image by image sensor 180, FIG. 1) and at least one other of the features comprising a region of interest of the at least one person (paragraph 45).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Brandt with the teaching of El-Khamy in order to provide real-time, accurate detection.
-Regarding claim 15, the combination further discloses selecting a value of an identity latent variable of the context model and computing a corresponding value of a current content latent variable of the context model given the selected value (Brandt, probabilistic clustering, paragraph 31-39).
-Regarding claim 16, the combination further discloses selecting a value of a current context latent variable of the context model and computing a corresponding value of each of the identity latent variables of the model (Brandt, probabilistic clustering, paragraph 31-39).
-Regarding claim 17, the combination further discloses selecting a value of a current context latent variable and a value of a plurality of identity latent variables of the context model and computing a corresponding value of a name latent variable of the context model (Brandt, probabilistic clustering, paragraph 31-39).
-Regarding claim 18, the combination further discloses training the context model using unsupervised training (Brandt, neural network, paragraph 39).

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (U.S. PG-PUB NO. 2017/0140213) in view of El-Khamy (U.S. PG-PUB NO. 2018/0089505) and further in view of Li (U.S. PG-PUB NO. 2015/0286638).
-Regarding claim 5, the combination is silent to teaching that the processor is configured to receive a request to remove data about a person from the context model, the request comprising at least one image of the person, and wherein the processor is configured to identify one or more clusters of the context model which are related to the image of the person and to delete the identified one or more clusters. However, the claimed limitation is well known in the art as evidenced by Li.
In the same field of endeavor, Li teaches the processor is configured to receive a request to remove data about a person from the context model, the request comprising at least one image of the person, and wherein the processor is configured to identify one or more clusters of the context model which are related to the image of the person and to delete the identified one or more clusters (K-means clustering is used to group faces and remove mistaken faces, paragraph 112).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Li in order to improve efficiency and accuracy.
-Regarding claim 7, the combination further discloses the processor is configured to enable the ability to identify a person depicted in the image without an associated name in the plurality of names to be switched off, by omitting extracted features similar to clusters of the context model having no associated person's name (Li, K-means clustering is used to group faces and remove mistaken faces, paragraph 112).

Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (U.S. PG-PUB NO. 2017/0140213) in view of El-Khamy (U.S. PG-PUB NO. 2018/0089505) and further in view of Goswami (U.S. PG-PUB NO. 2018/0285690).
-Regarding claim 20, Brandt discloses a computer-implemented method at an image processing system comprising: storing a plurality of images depicting at least one person previously unseen by the image processing system (image gallery 100, paragraph 31); storing a trained probabilistic model which describes a relationship between image features using a context model (image clusters, paragraph 31); extracting features from one of the images of the plurality of images (feature or set of features, paragraph 39); computing a prediction of an identity of the person depicted in the image using the extracted features and the context model (the person recognition system can identify the unknown person, paragraph 35). 
Brandt is silent to teaching that at least one of the features comprising input sensed environmental data and at least one other of the features comprising a region of interest of the at least one person. However, the claimed limitation is well known in the art as evidenced by El-Khamy.
In the same field of endeavor, El-Khamy teaches at least one of the features comprising input sensed environmental data (captured image by image sensor 180, FIG. 1) and at least one other of the features comprising a region of interest of the at least one person (paragraph 45).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Brandt with the teaching of El-Khamy in order to provide real-time, accurate detection. 
The combination is silent to teach that adding noise to summary statistics of at least one of the clusters. However, the claimed limitation is well known in the art as evidenced by Goswami.
In the same field of endeavor, Goswami teaches adding noise to summary statistics of at least one of the clusters (adding noises, paragraph 31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Goswami in order to provide different samples for training.
-Regarding claim 8, the combination further discloses the trained context model comprises a plurality of clusters and wherein the processor is configured to add noise to summary statistics of the clusters in dependence on recency of image features of the clusters (Goswami, adding noises, paragraph 13).

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. Applicant argues that El-Khamy fails to describe or suggest input sensed environmental data. 
The examiner respectfully disagrees. Applicant defined the input sensed environmental data to be one of the light sensor data, global positioning sensor data, pressure sensor data, accelerometer data, touch sensor data in claim 9. El-Khamy teaches the environmental data to be the captured image by image sensor 180 in paragraph 45, which is indeed a light sensor data. Therefore, cited references teach the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/               Primary Examiner, Art Unit 2664